                             UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


  TRANSCEND SHIPPING SYSTEMS, LLC,

               v.                                        Case No. 6:20-cv-1122-ADA

  A.P. MOLLER-MAERSK A/S                                 JURY TRIAL DEMANDED
  (“APM”), MAERSK, INC., MAERSK
  LINE LTD. AND MAERSK
  CONTAINER INDUSTRY A/S,

               Defendants.



             ORDER GRANTING VOLUNTARY DISMISSAL OF DEFENDANTS

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), the Court grants Plaintiff’s notice of

voluntary dismissal without prejudice of Defendants, whom have not filed an Answer or otherwise

responded.

       The Court hereby orders the Clerk of Court to close this case. Parties will bear their own costs

and fees.



DATED:
                                                    ___________________________________
                                                    Alan D Albright
                                                    United States District Court Judge
                                                    Western District of Texas




ORDER RELATED TO DISMISSAL                  PAGE | 1
